DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10835263. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
Regarding claims 11-13, the features are separately obvious in view of the respective disclosures of DuBois et al. (US 8292909), McGahan et al. (US 8974932) and Germain et al. (US 9585675), as discussed on page 6 of this office action. 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11000306. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
Regarding claims 11-13, the features are separately obvious in view of the respective disclosures of DuBois et al. (US 8292909), McGahan et al. (US 8974932) and Germain et al. (US 9585675), as discussed on page 6 of this office action. 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11357529. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
Regarding claims 11-13, the features are separately obvious in view of the respective disclosures of DuBois et al. (US 8292909), McGahan et al. (US 8974932) and Germain et al. (US 9585675), as discussed on page 6 of this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite reference numerals within parentheses which is confusing, as exemplified below.  It is suggested that the reference numerals be removed to avoid confusion. 
In claim 1, the recitation “is designated generally (62)” renders the claim vague and indefinite because it is unclear what elements are included or excluded by the term “generally” and how they interact with the other claim elements to convert the reciprocating generally linear motion to oscillating rotary motion. 
In claim 6, the recitation “portions of the driver arm (69) engages sides of the slot (74)” renders the claim vague and indefinite because the slot lacks structure and is defined by the surrounding structure, in this case, the follower. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carusillo et al. (US 20140088600 A1).
Regarding claim 1, Carusillo et al. disclose a surgical tool 230 (Fig. 17) having a cutter that rotary oscillates and linearly reciprocates, the surgical tool including: a housing (234, 236) forming a handle; a motor 60 mounted in the housing and having a rotatable output shaft; a transmission mounted in the housing and coupled to the motor output shaft, the motor being operable for selectively driving said transmission; the transmission having a first drive shaft 340 coupled to the motor and operable to effect rotary oscillation of a cutter shaft (242), the transmission having a second driver (414) coupled to said first driver operationally downstream thereof (Fig. 19 ), the second driver being coupled to the cutter shaft (Fig. 19) and being operable to effect linear reciprocation of the cutter shaft (paragraph 164) and transmit the rotary oscillating driving from the first driver to the cutter shaft (Figs. 17-45 and paras [0102]-[0167]). 
Regarding claim 9, Carusillo et al. disclose the motor to be an electric motor (paragraph 169).
Regarding claim 10, Carusillo et al. disclose the motor is pneumatic (paragraph 169).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carusillo et al. (US 20140088600 A1) in view of DuBois et al. (US 8292909).
Carusillo et al. disclose all elements of the claimed invention except for motor powered by suction from a vacuum source or a vacuum motor. 
It is well known to provide a motor powered using suction created by a vacuum motor; battery power; pneumatic or any combination thereof, as evidenced by  DuBois et al. (col. 5, lines 49-63; col. 3, lines 51-62; and col 6, lines 14-42).
Therefore, it would have been recognized by one of ordinary skill in the art substituting the motor of Carusillo et al. with a motor powered by suction, pneumatic or battery power, as taught by DuBois et al., would have obtained the predictable result of operating the device to enable cutting. 

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carusillo et al. (US 20140088600 A1) in view of McGahan et al. (US 8974932).
Carusillo et al. disclose a battery for energizing the motor but does not disclose a battery placed inside the housing along with the motor. 
McGahan et al. discloses hand tool designs including: (1) providing a battery pack adjacent a proximal end of a housing of the hand tool; or (2) disposed inside the housing of a tool, next to the motor (cols. 3-5).
It would have been recognized by one of ordinary skill in the art to have either provided a battery pack attachable to the housing of the hand tool or to have incorporated the batteries inside the tool housing since this amounts to choosing from a finite number of identified, predictable solutions or configurations, as taught by McGahan et al., for powering a hand tool, with a reasonable expectation of success. 

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carusillo et al. (US 20140088600 A1) in view of Germain et al. (US 9585675).
Carusillo et al. disclose all elements of the claimed invention except for a controller for controlling the rotational speed of the motor. 
It is well known to provide a controller operatively coupled to the handle of a cutting tool to select and control the speed of the cutting member, as evidenced by Germain et al. (col. 5, lines 40-53).
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a controller, as taught by Germain et al., to the Carusillo et al. device would have yielded predictable results, i.e., controlling the rotational speed of the cutting member. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 8, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775